GARBARINO, Judge,
dissenting.
¶ 15 The majority concludes that the ADOA Director can delegate “matters involving the exercise of judgment and discretion” to the Deputy Director, and reverses the trial court’s grant of partial summary judgment in Facilitee’s favor. Although I agree with the majority that the Director can delegate administrative matters to the Deputy Director, the Director lacks statutory authority to delegate quasi-judicial functions to the Deputy Director. I would, therefore, affirm.
¶ 16 A judicial function is more than a function that “requires discretion, deliberation, thought, and judgment.” Alabam’s Freight Co. v. Hunt, 29 Ariz. 419, 426, 242 P. 658, 660 (1926). When the function involves adjudicating a dispute between parties, ascertaining facts, and applying the law, the function is a judicial function. J.W. Hancock Enters., Inc. v. Ariz. State Registrar of Contractors, 142 Ariz. 400, 406, 690 P.2d 119, 125 (App.1984); see Cactus Wren Partners, 177 Ariz. at 563, 869 P.2d at 1216.
¶ 17 The decision to accept, reject, or modify the decree of the ALJ is a quasi-judicial determination. The Director makes the final decision based on the facts and evidence as presented by adverse parties. The Director’s decision is, clearly, an adjudication of a dispute among parties, as distinguished from a managerial or enforcement function.
¶ 18 An officer of an administrative agency can perform quasi-judicial functions, but the authority to do so must be expressly granted by the legislature and must be incidental to the agency’s primary purpose. Cactus Wren Partners, 177 Ariz. at 562, 869 P.2d at 1215. While I agree that the Big Sandy rule as stated in Godbey may be too simplistic, the rule still holds true: quasi-judicial functions can only be delegated when explicitly permitted by statute. See Cactus Wren Partners, 177 Ariz. at 562-63, 869 P.2d at 1215-16. Adjudication of a dispute between two parties is a quasi-judicial function and does not fall within the scope of administrative or managerial duties of the ADOA Deputy Director.
¶ 19 Because adjudicating procurement disputes is a quasi-judicial function involving the resolution of a dispute between adverse parties, the authority to make the decision can only be granted by the legislature and must be express in nature. The legislature has expressly granted that authority to the ADOA Director, to the exclusion of the Deputy Director. The legislature limited the duties of the ADOA Deputy Director to the “administrative” duties of the agency. The trial court correctly ruled that the Deputy Director lacks the authority to make the final administrative decision in a procurement protest and that the Director cannot delegate this quasi-judicial function to the Deputy Director. I would affirm the trial court’s grant of partial summary judgment.